Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I – claims 1-3 is acknowledged.  The traversal is on the grounds that new claims 10-15 include similar limitations of claims 4-9 and should belong to the elected invention because the control circuit is used for the oven.  This is not found persuasive.
The basis for restriction is that the claimed invention are patently distinct and examination would be burdensome.  Applicant has failed to address these issues.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, the term “integrally connected” is vague and indefinite as the terms are somewhat contradictory.  Integral generally refers to one continuous body, while connect generally refers to two distinct components in contact with one another.
In claims 1-3, the term “variable frequency” is vague and indefinite as it is unclear as to what is being referred to.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The relationship between the fuel tank and the lower cabinet is unclear.  In addition, according to the specification and drawings, it is actually the front cover assembly 2 (not fuel tank 4) that appears attached to the lower cabinet 1 via hinge kit 13 and supported by an air spring support 12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenhart (7,263,990) in view of Traeger (4,823,684).  Lenhart discloses substantially all of the claimed limitations, including:
1. (Original) A mobile (understood to refer to varying the temperature – see Abstract) barbecue oven, said barbecue oven integrally connected with an automobile (col. 2, lines 8-16 – it is inherent that a wheeled trailer by its very purpose is connected and towed by an automobile), and comprising: a chassis assembly 12, wherein said chassis assembly is connected with the automobile (col. 2, lines 8-16 – it is inherent that a wheeled trailer by its very purpose is connected and towed by an automobile); a cabinet assembly 20, said cabinet assembly arranged above the 22, an upper rear cover 22c which opposite to said lower cabinet and a front cover, wherein said cabinet assembly is provided with a barbecue oven cavity for containing at least a barbecue oven (fig. 5); and an electric control cabinet assembly 24, wherein the two sides of the electric control cabinet assembly are electrically connected with the cabinet assembly (inherent, as it is contained therein) (col. 3, line 33 – col. 4, line 27).  

Nevertheless, Lenhart fails to specifically recite obtaining electricity from the automobile power supply, the claimed feeding assembly, or attaching components with hinges and air spring support.
As regards obtaining electricity from the automobile power supply, Official Notice is given that providing power form the automobile for trailers and other accessories is notoriously old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for convenience in using an existing power supply, rather than the need for the additional cost and hassle of providing another.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above mentioned arrangement into the invention disclosed by Lenhart, so as to provide for greater convenience and lower manufacturing costs
As regards the claimed feeding mechanism assembly, Traeger teaches a cooking apparatus including a feeding mechanism assembly (fig. 2) in the same or related field of endeavor, wherein the feeding mechanism assembly comprises a fuel tank 68 and a feeding pipe 52, said pellet fuel is stored in the fuel tank, one end of the feeding pipe is communicated with the fuel tank, the other end of the (fig. 2,3), and a feeding motor 54 is arranged in the middle of the feeding pipe (fig. 2).  Traeger teaches that such an arrangement provides for the flavor of a wood based fire for cooking (col. line s18-22).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pellet feeding assembly as taught by Traeger into the invention disclosed by Lenhart, so as to provide for the flavor of a wood based fire for cooking. 
As regards attaching components with hinges and air spring support, Official Notice is given that providing attaching components with hinges and air spring support is notoriously old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for ease and convenience in lifting heavy and cumbersome components such as lids or covers.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above mentioned arrangement into the invention disclosed by Lenhart, so as to provide for ease and convenience in lifting


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 11, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762